Scott, J.:
The plaintiff appeals from a judgment entered upon a verdict in favor of the defendant. The case presented is one of a so-called “ Savings Bank trust,” and arises upon the following facts: On
February 25,1898, Launcelot J. Tierney, the father of plaintiff, had a deposit account in the Broadway Savings Institution, which then amounted to $3,060, being $60 in excess of the amount permitted to be deposited in one account. (Laws of 1892, chap. 689, § 113.) The secretary of the bank thereupon advised him to open an account for his wife, or in trust for one of his children, so as to reduce his. account to an amount upon which interest could be allowed. Tierney thereupon opened an account entitled “ Launcelot J. Tierney, in trust for Frank Tierney,” withdrew the surplus $60 from his own account and deposited that sum, with other moneys, aggregating in all $199,. to the credit of - the new account. He made other deposits from time to time of his own money, until, the total account aggregated on July 4, 1904, $3,114. On July 21, 1904, he drew out the surplus of $114, and on October 14, 1904,.he drew out the remaining $3,000 thus closing the account. The bank book thereafter' remained. in the custody of' the bank. On November 14, 1904, he died. This action is against his executrix to recover the $3,114 drawn out by the deceased during his lifetime. Both parties recognize the controlling force of the carefully formulated rule laid down in Matter of Totten (179 N. Y. 112, 125), as follows: “ A deposit by one person of his own money, in his own name as trustee for another, standing alone, does not establish an irrevocable trust during the lifetime of the depositor It is a tentative trust merely, revocable at will, until the depositor dies or completes the gift in his lifetime' by some unequivocal act or declaration, such as delivery of the pass book or notice to the beneficiary. In case the depositor dies before the beneficiary without revocation, or some decisive act or declaration of disaffirmance, the *625presumption arises that an absolute trust was created as to the balance on hand at the death of the depositor.”
It will be observed that under this rule the deposit by any person in his own name in trust for another is termed a “tentative ” trust, and is said to be revocable at will. It can be made irrevocable or absolute only in one of two ways: First, by some unequivocal act or declaration by the depositor in his lifetime, or, second, by the death of the depositor before the beneficiary without revocation, or some decisive act or declaration of disaffirmance. The fact of withdrawal was a decisive act of disaffirmance, and the plaintiff was forced to fall back upon the first alternative and to attempt to show that the tentative trust became irrevocable during the lifetime of the depositor by “ some unequivocal act or declaration.”
To do this evidence was given for the purpose of showing both the delivery of the pass book and declaration of the depositor.
The plaintiff himself of course could not testify as to any personal. transaction with his father., but the plaintiff’s wife was called to prove the gift of the bank book. She testified that her father-in-law visited. her home every day, or nearly so; that in the spring of 1898 he brought the pass book to the house and said to her husband (the plaintiff) “ here, Frank, here is the book. I have started an account in the bank, so if anything would happen to me you would have something to fall back upon, knowing that you have rheumatism ; ’’ that thereupon the book was put in a safe in plaintiff’s house'; that the deceased would take it out frequently and take it away with- him for a day or more at a time, presumably to make a new deposit or have the interest written up, and would then return it to the safe in plaintiff’s house. It does not appear that deceased ever asked permission to retake the book into his possession, and the fair inference from the witness’s testimony is that he took it when he chose, exercising the domination over it consistent- only with a continuation of his ownership and control. We do not think that this was such a giving of the book to the beneficiary as was meant by the Court of Appeals when it spoke of the gift of a bank book as an unequivocal act which would change the character of the trust from a tentative one to an irrevocable one. The declarations relied on are the one quoted above to his son when the account was first opened, and certain alleged declarations to strangers. The witness *626Gray testified that deceased said to him in 1900, 1901 or 1902 that “ he had placed money in the bank for Frank, as Frank was not well, he was troubled with rheutnatism, and that he had money in the bank for Frank,” and at the same time he showed witness the bank book. The witness Cronin testified that in 1902 or 1903 deceased told him that he had put money-in the bank in Frank’s name and said: “ I will tell you one thing, Tim, I have fixed Frank in case of my death that he will be perfectly independent if anything should happen "to him with his -rheumatism to keep him away from his-plumbing business.” The witness Edgerton said that deceased said to him in 1900 or 1901 that when he died he would leave his son' Frank in first class circumstances; that he had money deposited in the Broadway Bank to be kept in trust for his son Frank.
It is significant that all these declarations, including the one to his-son, amounted merely to a statement that money had been deposited in trust for Frank and that it was the present intention of the depositor that Frank should have the money qfter his death.
In no case were there used words, indicating an intention to give Frank any interest in the fund in proesenti.
In our view to establish the “ unequivocal act or declaration ” referred to by the Court of Appeals as necessary to transfer a tentative trust into an irrevocable one there must be something more than a declaration of intention that the eestui que trust shall have the property after the death of the depositor. Such a declaration by its very terms negatives the idea that any present interest in or right to the deposit is to pass to the eestui que trust during the depositor’s life and is entirely consistent with a reservation' by the depositor of the right to deal with the fund during his lifetime. In our opinion, on the plaintiff’s own evidence, a verdict should have been directed for defendant and it' is, therefore, unnecessary to consider the exceptions to the charge.
The judgment and order should be affirmed, with costs.
Patterson, P. J., Ingraham and Clarke, JJ., concurred; Lahghlin, J., dissented.